Citation Nr: 0933085	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-12 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the left knee.

3.  Entitlement to an effective date earlier than June 18, 
2001, for the grant of a 10 percent evaluation for 
patellofemoral pain syndrome of the right knee.

4.  Entitlement to an effective date earlier than June 18, 
2001, for the grant of a 10 percent evaluation for 
patellofemoral pain syndrome of the left knee.

5.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral elbow 
disability.  

6.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral 
ankle/heel disability.

7.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral wrist 
disability.  

8.  Whether a notice of disagreement (NOD) was filed in a 
timely fashion with respect to an April 2003 rating decision, 
which denied the Veteran's application to reopen a claim for 
service connection of a bilateral leg condition.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1986 
and May 1987 to July 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Veteran was provided a Videoconference Board hearing in 
July 2009.  A transcript of the testimony offered at this 
hearing has been associated with the claims file.

The Board notes that at the time of this Board hearing the 
Veteran provided the Board with some evidence by electronic 
facsimile.  These records were associated with the claims 
file and the Veteran waived initial RO consideration thereof. 
Accordingly, the Board may consider this evidence in the 
first instance.  See 38 C.F.R. § 20.1304(c) (2008).

At the Board hearing, the Veteran raised a claim for 
depression as secondary to his service connected 
disabilities.  This claim is hereby REFERRED to the RO for 
appropriate action. 

The issues of entitlement to an evaluation in excess of 10 
percent for patellofemoral pain syndrome of the right knee 
and entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the left knee, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In August 2002 the RO assigned separate 10 percent 
evaluations for the Veteran's patellofemoral pain syndrome of 
the knees and following notice of this decision, the Veteran 
did not appeal by filing a notice of disagreement and he has 
not pled that there was clear and unmistakable error in this 
rating decision.

2.  In August 2002 the RO last denied the Veteran's claim of 
service connection for a bilateral elbow condition and 
following notice of this decision, the Veteran did not appeal 
by filing a notice of disagreement.

3.  Evidence received since the August 2002 rating decision 
is not new and material for the claim of service connection 
for bilateral elbow disability, and does not raise a 
reasonable possibility of substantiating the claim.

4.  In April 2003 the RO last denied the Veteran's claim of 
service connection for bilateral wrist disability and 
following notice of this decision, the Veteran did not appeal 
by filing a notice of disagreement.

5.  Evidence received since the April 2003 rating decision is 
not new and material for the claim of service connection for 
bilateral wrist disability, and does not raise a reasonable 
possibility of substantiating the claim.

6.  In April 2003 the RO last denied the Veteran's 
application to reopen his claim for service connection for 
bilateral ankle/heel disability and following notice of this 
decision, the Veteran did not appeal by filing a notice of 
disagreement.

7.  Evidence received since the April 2003 rating decision is 
not new and material for the application to reopen the claim 
for service connection for bilateral ankle/heel disability, 
and does not raise a reasonable possibility of substantiating 
the claim.

8.  In an April 2003 rating decision, the RO denied the 
Veteran's application to reopen his claim for service 
connection for bilateral leg disability.  Notice of that 
decision was mailed to the Veteran's last address of record 
later that month. 

9.  The first time that the RO thereafter received a writing 
from the Veteran expressing dissatisfaction with the April 
2003 rating decision and a desire to contest the result was 
in June 2004.







CONCLUSIONS OF LAW

1.  The RO's August 2002 decision, which assigned separate 10 
percent evaluations for the Veteran's patellofemoral pain 
syndrome of the knees, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  The criteria for an effective date prior to June 18, 
2001, for the grant of a 10 percent evaluation for 
patellofemoral pain syndrome of the right knee have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).

3.  The criteria for an effective date prior to June 18, 
2001, for the award of a 10 percent evaluation of left elbow 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).

4.  The RO's August 2002 decision denying entitlement to 
service connection for a bilateral elbow condition is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

5. New and material evidence has not been received since the 
August 2002 rating decision and the claim of entitlement to 
service connection for a bilateral elbow condition is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

6.  The RO's April 2003 decision denying entitlement to 
service connection for a bilateral wrist condition is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

7.  New and material evidence has not been received since the 
April 2003 rating decision and the claim of entitlement to 
service connection for bilateral wrist condition is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

8.  The RO's April 2003 decision denying the application to 
reopen the claim for service connection of a bilateral 
ankle/heel condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

9.  New and material evidence has not been received since the 
April 2003 rating decision and the claim of entitlement to 
service connection for a bilateral ankle/heel condition is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

10.  A timely NOD was not received by VA to the April 2003 
rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302(b), 20.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the issues of whether a NOD was filed in a 
timely fashion with respect to an April 2003 rating decision, 
which denied the Veteran's application to reopen a claim for 
service connection of a bilateral leg condition, and 
entitlement to an effective date earlier than June 18, 2001, 
for the grants of 10 percent evaluations for patellofemoral 
pain syndrome of the right and left knees, the essential 
facts are not in dispute; the claims rest on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act (VCAA) does not affect matters 
on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
There is no possibility that any additional notice or 
development would aid the appellant in substantiating his 
claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error.

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In claims to reopen, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  VA should consider the bases for the final denial 
and the notice letter must describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The RO provided the Veteran appropriate pre-adjudication 
notice in an August 2003 letter.  That letter notified the 
Veteran of the bases for the prior and final denials, the 
evidence and information that was necessary to reopen the 
claims, and the evidence and information that were necessary 
to establish service connection for these disorders.

Moreover, the Board notes that sufficient notice was also 
sent in May 2006 and October 2007 letters and the claims were 
readjudicated in a January 2009 Supplemental Statement of the 
Case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

The Board notes that in an August 2003 communication, the 
Veteran indicated that he sought service connection for 
disabilities of the bilateral elbows, ankles and feet on a 
secondary basis to his service-connected knee disabilities.  
In any event, as separate theories in support of a claim do 
not constitute separate claims, new and material evidence 
must be presented in order to reopen these claims.  See 
Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), 
citing, Bingham v. Nicholson, 421 F.3d. 1346, 1349 (Fed. Cir. 
2005).

VA has obtained the Veteran's service treatment records and 
VA records, assisted the Veteran in obtaining evidence, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  With respect to the claims to reopen, VA need not 
obtain a medical opinion or examination in this case because 
that duty applies to claims to reopen only if new and 
material evidence is presented or secured.  38 C.F.R. § 
3.159(c)(4)(C)(iii).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Claims

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. §§ 5108, 
7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2008).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
sustaining the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  In the absence of new and 
material evidence, the benefit-of- the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In an August 2002 rating decision, the RO denied the 
Veteran's claim for service connection of a bilateral elbow 
condition on the grounds that the evidence did not show that 
such a condition was incurred in or aggravated by service.  
The Veteran was notified of this decision and did not appeal 
it; thus it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.  At the time of this 
rating decision, the evidence of record consisted of the 
Veteran's service treatment records, up-to-date VA records 
and numerous VA examination reports.  

Since the August 2002 rating decision numerous pieces of 
evidence have been received, none of which are both new and 
material.  A June 2003 VA clinic record documents a complaint 
of right elbow pain, which the Veteran apparently attributed 
to an in-service fall on his right side.  An August 2003 
report of VA examination discloses a diagnosis of right elbow 
epicondylitis, with a complaint of pain in this elbow for 
about two to three years prior.  This examination report does 
not address the etiology of this diagnosis.  Other VA records 
document complaints regarding the right elbow, but do not 
attribute any such complaints to service.  Also associated 
with the claims file were private records from Kaiser 
Permanente, none of which pertain to the elbows.  None of 
these pieces of evidence relate to the previously 
unestablished fact necessary to substantiate these claims, 
i.e. that a bilateral elbow disorder was incurred in or 
aggravated by service.  At his Board hearing, the Veteran 
related that he thought he had disabilities of the elbows 
attributable to in-service injury.  This testimony and the 
Veteran's lay assertion that a right elbow disability is 
attributable to service cannot serve to reopen the claims.  
See Moray, 5 Vet. App. at 214.  Accordingly, the claim is not 
reopened 

In an April 2003 rating decision, the RO denied the Veteran's 
claim for service connection of a bilateral wrist condition 
on the grounds that the evidence did not establish the 
presence of a permanent residual or chronic disability 
resulting from service.  In this rating decision, the RO also 
denied the Veteran's application to reopen his claim for 
service connection of a bilateral ankle/heel condition on the 
grounds that the evidence was not new and material in that it 
did not show that a bilateral ankle/heel condition was 
related to service or that such a condition manifested to a 
compensable degree within the first post-service year.   He 
was notified of this decision did not appeal it; thus the 
rating decision became final.  Id.  At the time of this 
rating decision, the evidence of record consisted of the 
Veteran's service treatment records, up-to-date VA records 
and several VA examination reports.  

Since the April 2003 rating decision numerous pieces of 
evidence have been received, none of it is both new and 
material.  The Veteran's up-to-date VA records were 
associated with the claims file.  These records document 
complaints of pain in the ankles and feet, as well as the 
wrist, particularly the right wrist.  A June 2003 VA clinic 
note documents a complaint of right wrist pain, which the 
Veteran thought might be related to a right-sided in-service 
fall.  A July 2003 X-ray report reveals no significant 
abnormality of the right wrist.  Also associated with the 
claims file were private records from Kaiser Permanente, some 
of which document complaints of left foot problems, but no 
other problems with the ankles/feet or wrists.  In sum, no 
evidence received speaks to attribution of the Veteran's 
claimed disorders to service.  None of it relates to the 
previously unestablished fact necessary to substantiate these 
claims, i.e. that a bilateral ankle/feet or bilateral wrist 
disorder was incurred in or aggravated by service or that 
such disabilities manifested in the first post-service year.  
At his Board hearing, the Veteran related that he thought he 
had disabilities of the elbows attributable to in-service 
injury.  This testimony and the Veteran's lay assertion that 
a right wrist disability is attributable to service cannot 
serve to reopen the claims.  See Moray, 5 Vet. App. at 214.  
Accordingly, the claims are not reopened 

Earlier Effective Date Claims

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400.  The earliest date that it is factually ascertainable 
that an increase in disability occurred may be assigned if 
the request for an increase is received within one year from 
such date, otherwise, the date of receipt of claim must be 
assigned.  See 38 C.F.R. § 3.400(o)(2).

A previous determination which is final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a NOD.  While special wording is not required, the 
NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201.

The Veteran is now advancing a claim for an effective date 
prior to June 18, 2001, for the grant of a 10 percent 
evaluation for patellofemoral pain syndrome of each knee.  
See Transcript of July 2009 Board hearing.  The Court has 
recently determined that when an effective date on appeal was 
assigned in a final unappealed rating decision, a claimant 
cannot attempt to overcome the finality of that prior rating 
decision by raising "a freestanding claim" for an earlier 
effective date.  Rudd v. Nicholson, 20 Vet. App. 296, 300 
(2006).  Rather, the only way to overcome the finality of a 
final decision in an attempt to gain an earlier effective 
date is by a request for revision of that final RO decision 
based on CUE.  Id.

In an August 2002 rating decision, the RO assigned separate 
10 percent evaluations for the Veteran's patellofemoral pain 
syndrome of the knees.  The Veteran was notified of that 
decision and did not file a notice of disagreement with 
respect thereto.  His December 2002 communication, which 
indicated that he only sought increased evaluations for the 
right and left knees, does not constitute a valid NOD.  See 
38 C.F.R. § 20.201.   Thus, the August 2002 rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.  There is no indication that the 
Veteran has pled CUE and as the Veteran is now pursuing a 
"freestanding claim" for an earlier effective date for 
these grants, the claims must be denied.  See Rudd, 20 Vet. 
App. at 300.

Timeliness of NOD

An appeal to the Board "consists of a timely filed NOD in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal."  38 C.F.R. § 
20.200.  A NOD is a written communication expressing 
dissatisfaction or disagreement with an adjudicative 
determination and a desire to contest the result; it must be 
in terms which can reasonably be construed as disagreement 
and a desire for appellate review.  38 C.F.R. § 20.201.  The 
Substantive Appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or in correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ). 38 C.F.R. § 
20.202.  To be considered timely, the Substantive Appeal must 
be filed within 60 days from the date that the AOJ mails the 
Statement of the Case to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed.  38 
C.F.R. § 20.302(b).

VA regulations provide that the period for filing a 
Substantive Appeal may be extended for good cause.  38 C.F.R. 
§ 20.303.  The request for such an extension must be in 
writing and must be made prior to the expiration of the time 
limit for filing which would otherwise apply.  Id.
There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a Supplemental Statement of the Case to 
perfect an appeal, even if the additional 60-day period would 
extend the expiration of the original appeal period.  
VAOPGCPREC 9-97; 62 Fed. Reg. 15567 (1997).  If the claimant 
fails to file a Substantive Appeal in a timely manner, and 
fails to timely request an extension of time, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

In the present case, the Veteran did not file a NOD in a 
timely fashion, he was not granted an extension of time to 
file a NOD, and no additional pertinent evidence was received 
during the time allowed for perfecting an appeal which would 
extend the time for filing.

Specifically, the AOJ notified the Veteran in an April 2003 
letter that VA, in a rating decision issued earlier that 
month, had denied his application to reopen a claim for 
service connection of a bilateral leg disorder.  An attached 
VA Form 4107 advised him that to appeal the decision, he had 
to file a NOD within one year of the date of the letter of 
notification.  Thus, in order to appeal the decision, he had 
to file a NOD by April 2004.

No subsequent writing was received from the Veteran prior to 
April 2004 addressing his application to reopen the claim for 
service connection of a bilateral leg disorder.  In fact, the 
first time that the RO thereafter received a writing from the 
Veteran expressing dissatisfaction with the April 2003 rating 
decision and a desire to contest the result was not until 
June 2004.

As shown above, the Veteran did not file a NOD in a timely 
fashion with regard to the April 2003 rating decision.  
Accordingly, the Board finds that there is no 
jurisdictionally viable appeal pending before it as regarding 
this issue.  Roy; 5 Vet. App. at 556; Barnett v. Brown, 83 
F.3d 1380, 1388 (Fed. Cir. 1996) (noting that it is a well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised sua sponte by any party, at any stage in 
the proceedings, and, once apparent, must be adjudicated).  
Thus, the claim must be dismissed and the April 2003 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002).


ORDER

Entitlement to an effective date earlier than June 18, 2001, 
for the grant of a 10 percent evaluation for patellofemoral 
pain syndrome of the right knee is denied.

Entitlement to an effective date earlier than June 18, 2001, 
for the grant of a 10 percent evaluation for patellofemoral 
pain syndrome of the left knee is denied.

New and material evidence has not been received to reopen the 
claim for service connection of a bilateral elbow condition 
and the application to reopen is denied.  

New and material evidence has not been received to reopen the 
claim for service connection of a bilateral ankle/heel 
condition and the application to reopen is denied.  

New and material evidence has not been received to reopen the 
claim for service connection of a bilateral wrist condition 
and the application to reopen is denied.  

A NOD was not received by in a timely fashion by VA to the 
April 2003 rating decision that denied the Veteran's 
application to reopen a claim for service connection of a 
bilateral leg disorder and the appeal is dismissed.


REMAND

A review of the record shows that further examination is 
necessary to decide the claims for entitlement to an 
evaluation in excess of 10 percent for patellofemoral pain 
syndrome of the right knee and entitlement to an evaluation 
in excess of 10 percent for patellofemoral pain syndrome of 
the left knee.  At the July 2009 Board hearing, the Veteran 
related that he had recently experienced giving way of the 
knees and had to use braces on his knees for support.  
Previous VA examinations noted that the Veteran did not use a 
brace or other assistive device with respect to the knees.  
This suggests that these disabilities may have increased in 
severity since the last VA examination.  When it is indicated 
that the severity of a service-connected disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95; see 
also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Accordingly, a remand for 
a VA examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran 
for a VA examination by an examiner with 
appropriate expertise to determine the 
nature, extent and severity of the 
patellofemoral pain syndrome of the right 
and left knees.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be conducted, 
and all findings should be reported in 
detail.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The examiner 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional impairment due to pain should 
be identified, and the examiner should be 
requested to assess the extent of any 
pain.  The examiner should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare- 
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
physician should so state.

The rationale for all opinions expressed 
should be provided.  The claims folders, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The claims folders must be 
made available to the examiner for review 
as part of the examination.

2.  The RO should then prepare a new 
rating decision and readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


